DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/666960, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims require above ambient amounts of plurality of wavelength peaks of blue, blue green and green being administered.  Specification of 12/666960 only mentions broad spectrum white light used at 20000 lux and mentions that blue and green may be used (See page 25).  There is no further description about the individual wavelength peaks, them being above ambient and / or use of blue green wavelength.  Further, dependent .  
 The instant application is therefore awarded the priority of the earliest filed application, of which there is adequate support that being the instant application 15/430308 filed on 12/28/2009. 
If the applicant traverses the priority date, applicant is asked to particularly point out where the support for the claimed subject matter is disclosed in the priority documents.  

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
Firstly, in response to applicants statement in page 10 lines 2-5, examiner clarifies that, suggestions made by examiner was to include particular peaks of wavelengths in combination with duration time of day etc… (See interview summary of 09/14/2021). The current amendment only require green and blue light to be used.  This is taught by Figueiro as discussed in interview and also explained below.  For the record it is submitted that, the recommendations of the examiner was not adopted in its entirety for the current set of amendments.  
Applicant mainly argues on page 10 that combination of references does not teach blue and green together.  Examiner respectfully disagrees.  As shown in Fig 1 of Figueiro, the peaks include light above 0.2 for the blue and green ranges.  There is 
Other amended claims have been addressed in the Office Action below.  The amendment has necessitated a new double patenting rejection over copending application 14/094510, which is also included in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24,  29-31, 40-43, 46-47, 51, 63-64, 74-75, 77 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 14/094510 (hereafter referred to as ‘510).  
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
As per claim 47, ‘510 also recites a method for treating a motor-related neurological condition experienced by a subject, comprising: ocularly administering above-ambient light consisting of a blue peak in range of 460 to 520 nm and a green peak in a range of above 520 nm to 570 nm (‘510 claim 1 lines 7-10) to the subject to treat the motor related neurological condition or at least one symptom thereof (‘510 claim 1 lines 1-5).
As per claims 24, 29, 40-43, they have limitations similar to claim 47 and are rejected for same reasons as above.
As per claims 30-31, 51, 64, 75, ‘510 further recites administering at least one drug to the subject (‘510 claim 6)
As per claim 46, 63, 73, 74, 77, wherein below-ambient amounts of light having wavelengths in range of greater than 570 nm to 750 nm are administered to the subject (‘510 claim 1 lines 11-12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28-31, 40-41, 43-45, 47-61, 62, 64-72, 75-77 rejected under 35 U.S.C. 103 as being unpatentable over Willis [US 20020068692 A1] in view of Figueiro [“Circadian effectiveness of two polychromatic lights in suppressing human nocturnal melatonin” Neuroscience Letters 406 (2006) 293–297].
As per claim 47, Willis teaches a method for treating a motor-related neurological condition, comprising administering light to a subject to treat for treating a motor-related neurological condition or at least one symptom thereof (Willis ¶0138, light therapy for Parkinson’s Disease),
Willis does not expressly recite ocularly administering above ambient light consisting of blue peak in range of 460 nm to 520 nm and green peak in a range of above 520 nm to 570 nm.
Figueiro, directed to melatonin suppression using polychromatic lights, teaches e ocularly administering (Figueiro Table 1 “retinal illumination” implies ocular) above ambient light consisting of blue peak in range of 460 nm to 520 nm and green peak in a range of above 520 nm to 570 nm (As discussed in applicant specification, fluorescent lamps producing luminance over 500 LX provides above ambient levels.  Figueiro Page 294 LHS, Fig 1, fluorescent lamp spectra for 8000K shown with peaks in the claimed ranges.  This is similar to spectra as shown in applicant Fig 16.  Table 1 also shows tests performed at 1000 LX, which is above ambient).
Willis directed to light therapy using melatonin suppression.  Figueiro discloses poly chromatic lights capable of suppressing melatonin.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Willis by integrating light boxes as in Figueiro.  The motivation would be use white light sources providing tailored exposures and carefully controlling nocturnal melatonin concentration (Figueiro page 296 RHS).
As per claims 24, 29, 40-43, have limitations similar to claim 47 and is rejected for same reasons as above in view of Willis in view of Figueiro  (Figueiro Fig 1).
As per claim 25, Willis in view of Figueiro further teaches wherein administering comprises administering the light therapy once each day (Figueiro page 294 LHS “The first experimental session of the night lasted from 02:00 to 02:40.”).
As per claim 26, 28, 44-45, Willis in view of Figueiro further teaches wherein administering comprises addressing at least one primary /secondary symptom of the motor related neurological condition (Willis in view of Figueiro uses light for addressing Parkinson’s disease.  Primary / secondary condition will be addressed because method steps and / or apparatus is same.  The addressing is a result).
As per claims 30-31, Willis in view of Figueiro further teaches further comprising drug therapy including a dosage of medication for addressing the motor-related neurological condition, and wherein administering the drug therapy comprises administering the dosage of medication a plurality of times each day (Willis ¶0056 “.. the daily dosage can normally be determined by the attending physician … The desired dose is preferably presented as two, three, four, five, six or more sub-doses administered at appropriate intervals throughout the day. ”).
As per claim 46, Willis in view of Figueiro further teaches wherein below-ambient amounts of light having wavelengths in range of greater than 570 nm to 750 nm are administered to the subject (Figueiro Fig 1, shows below ambient peaks in that range, for e.g. less than 0.2).
As per claim 48, Willis in view of Figueiro further teaches wherein ocularly administering the plurality of wavelengths of light comprises ocularly administering the plurality of wavelengths of light in accordance with a prescription (Figueiro page 294 “this helped maintain the prescribed illuminance at the cornea.”).
As per claim 51, Willis in view of Figueiro further teaches administering at least one drug to the subject, the at least one drug treating the motor-related neurological condition or a symptom thereof (Willis ¶056, ¶0138 Atenolol).
As per claim 49-50, 52-61, Willis in view of Figueiro does not expressly teach  wherein ocularly administering the plurality of wavelengths of light comprises ocularly administering the plurality of wavelengths of light in the evening without administering the plurality of wavelengths of light in the morning or afternoon, or 
wherein ocularly administering the plurality of wavelengths of light comprises ocularly administering the plurality of wavelengths of light at a time when melatonin levels of the subject typically increase without administering the plurality of wavelengths of light at times when melatonin levels of the subject typically decrease or remain substantially the same, or
wherein administering the at least one drug comprises administering the at least one drug in the morning, or wherein ocularly administering the plurality of wavelengths of light comprises ocularly administering the plurality of wavelengths of light in the evening without administering the plurality of wavelengths of light in the morning or afternoon, or
wherein administering the at least one drug comprises beginning administering the at least one drug at a time before a time when symptoms of the motor-related neurological condition typically start to occur without administering the plurality of wavelengths of light at times when melatonin levels of the subject typically decrease or remain substantially the same, or 
wherein administering the at least one drug comprises administering the at least one drug at least thirty minutes before the time when the symptoms of the motor-related neurological condition typically start to occur, or 
wherein ocularly administering the plurality of wavelengths of light comprises ocularly administering the plurality of wavelengths of light at a time when melatonin levels of the subject typically increase without administering the plurality of wavelengths of light at times when melatonin levels of the subject typically decrease or remain substantially the same, or 
wherein administering the at least one drug is completed by about 5:30 p.m.; and ocularly administering the plurality of wavelengths of light only occurs between about 7:00 p.m. and about 10:00 p.m, or
wherein administering the at least one drug and ocularly administering the plurality of wavelengths of light occur in accordance with an optimal dosing schedule.
wherein administering the at least one drug and ocularly administering the plurality of wavelengths of light in accordance with the optimal dosing schedule comprises ocularly administering the plurality of wavelengths of light at a different time of day from administering the at least one drug.
wherein administering the at least one drug and ocularly administering the plurality of wavelengths of light in accordance with the optimal dosing schedule comprises administering the at least one drug at a first predetermined time of day and ocularly administering the plurality of wavelengths of light at a second predetermined time of day, with the second predetermined time of day differing from the first predetermined time of day, or
after ocularly administering the plurality of wavelengths of light to the subject daily for at least two weeks, reducing a dose of the at least one drug.
However, these limitations are directed to prescribing one of many dosing schedules for administration drugs and light therapy as discussed in applicant spec. ¶0048.  It is known in the art the medications and dosages are determined by medical professionals based on conditions of drugs and the effectiveness of medication to the patient.  Willis, for e.g. mentions dosage based according to the age, weight, and response of the individual patient, as well as the severity of the patient's symptoms.  Before the effective filing date of the claimed invention, this is an obvious modification because, a doctor or physician can prescribe any dosages and treatments that will help the patient.  Multiple drugs or treatments can be prescribed based on patient needs, i.e. based on factors like age, progression of disorder, or other health conditions, so as to provide an effective amount of treatment for melatonin blocking.
As per claim 62, Willis in view of Figueiro further teaches wherein a collective intensity of the plurality of wavelengths of light in the range of 460 nm to 570 nm exceeds a collective intensity of the plurality of wavelengths of light in a range of greater than 570 nm to 750 nm (Figueiro Fig 1, total intensity of wavelengths at around 450, 490 and 550 is approximately 1.7, while that of 590 and 610 is around .8).
As per claims 64-72, 75-77, it has limitation similar to claim 51, 55-58, 60-62 and is rejected for same reasons over Willis in view of Figueiro.  

Claims 63, 73-74 rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Figueiro as applied to claim 24, 41, 45, 47 above, and further in view of Figueiro 2005 [“Demonstration of additivity failure in human circadian phototransduction” Neuroendocrinology Letters Vol.26 No.5, October 2005].
As per claims 63, 73-74, Willis in view of Figueiro teaches claims 24, 41, 45, 47 as discussed above.  Willis in view of Figueiro does not expressly teach wherein below-ambient amounts of yellow, orange, and red light are administered to the subject, or wherein administering comprises administering a plurality of peaks of light lacking an above-ambient intensity of any wavelength in a range of greater than 570 nm to 750 nm or filtering a range of greater than 570 nm to 750 nm from the plurality of peaks of light.
Figueiro 2005 discloses wherein below-ambient amounts of yellow, orange, and red light are administered to the subject, or wherein administering comprises administering a plurality of peaks of light lacking an above-ambient intensity of any wavelength in a range of greater than 570 nm to 750 nm or filtering a range of greater than 570 nm to 750 nm from the plurality of peaks of light (Figueiro 2005 Abstract Method, Page 494 RHS, “colored filter (Lee, No. 120) that absorbed the 546- and 578-nm emission lines” Such filtering has only blue range and no yellow, orange red or wavelengths around 578).
Figueiro 2005 is directed to show the spectral opponency and its effect on melatonin suppression.  Figueiro 2005 notes that “the radiant power at the longer wavelengths in the Hg lamp SPD actually reduced the neural response …” (See Discussion and Figure 2).  In light of this discussion in Figueiro 2005, it can be concluded that it would be preferable to avoid longer wavelengths so as to get a better suppression of melatonin or neural response.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Willis in view of Figueiro by integrating teaching from Figueiro 2005 so as to improve neural response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793